UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10155 AMERICAN CENTURY VARIABLE PORTFOLIOS II, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 12-31 Date of reporting period: 12-31-2010 ITEM 1.REPORTS TO STOCKHOLDERS. ANNUAL REPORT DECEMBER 31, 2010 VP Inflation Protection Fund Table of Contents Market Perspective 2 U.S. Fixed-Income Total Returns 2 Performance 3 Portfolio Commentary 5 Asset Allocation 7 Portfolio at a Glance 7 Shareholder Fee Example 8 Financial Statements Schedule of Investments 9 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Notes to Financial Statements 21 Financial Highlights 28 Report of Independent Registered Public Accounting Firm 30 Other Information Proxy Voting Results 31 Management 32 Additional Information 36 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. Market Perspective By David MacEwen, Chief Investment Officer, Fixed Income Economic Optimism Prevailed, but Bonds Still Posted Annual Gains The year ended December 31, 2010, began on an upbeat note, and fixed-income investors’ demand for yield drove strong returns in the riskier “spread” (higher-yielding, non-Treasury) segments. But, during the spring and summer months, a slowdown in the pace of economic growth, combined with lingering high unemployment, the European sovereign debt crisis, and mounting deflationary signals, stoked fears of a double-dip recession. This sentiment boosted demand for Treasuries and other “safe-haven” investments and produced mid-year bond price gains that later market volatility could not erase. Investor confidence—and a focus on yield—gradually re-emerged in the final months of the year. Dissatisfied with the slow pace of economic growth and the lingering high jobless rate, the Federal Reserve (the Fed) announced a second government-securities purchase program. This action, combined with improving manufacturing and retail sales data and Congress’ decision to extend prevailing federal income tax rates, sparked a fresh round of economic optimism. Investors increased their appetite for riskier investments and sold safe-haven investments, sending Treasury prices lower and yields higher. TIPS Advanced, Even as Inflation Was Weak TIPS (Treasury inflation-protected securities) posted slightly-below-broad-market gains for the period, benefiting from the generally favorable climate for bonds for much of the year, but held back a bit by the lack of significant near-terminflationary pressures. While short-term inflation remained tame, recent gains in the Consumer Price Index (CPI) and commodity prices—combined with the significant Fed and government stimulus measures still in play—suggest inflation may move higher over time. After declining in the first half of the year, prices for oil and other commodities rose sharply in the final six months to finish the year notably higher. Similarly, headline inflation, as measured by the month-to-month change in CPI, actually declined in April, May, and June but later rose. Prices gathered some strength in the second half of the year, and in December, CPI advanced 0.5%, the largest monthly gain for the year. Nevertheless, for 2010 as a whole, CPI was up only 1.5%, compared with 2.7% in 2009. U.S. Fixed-Income Total Returns For the 12 months ended December 31, 2010 Barclays Capital U.S. Bond Market Indices Barclays Capital U.S. Treasury Bellwethers Corporate High-Yield 15.12% 10-Year Treasury Note 8.01% Corporate (investment-grade) 9.00% 3-Month Treasury Bill 0.15% Aggregate (multi-sector) 6.54% Treasury Inflation Protected Securities (TIPS) 6.31% Treasury 5.87% MBS (mortgage-backed securities) 5.37% 2 Performance Total Returns as of December 31, 2010 Average Annual Returns Ticker Symbol 1 year 5 years Since Inception Inception Date Class II AIPTX 5.12% 4.86% 4.65% 12/31/02 Barclays Capital U.S. Treasury Inflation Protected Securities (TIPS) Index(1) — 6.31% 5.33% 5.78% — Citigroup US Inflation-Linked Securities Index(2) — 6.46% 5.36% 5.78% — Class I APTIX 5.39% 5.12% 5.23% 5/7/04 In January 2010, the fund’s benchmark changed from the Citigroup US Inflation-Linked Securities Index to the Barclays Capital U.S. Treasury Inflation Protected Securities (TIPS) Index. This reflects a change in the portfolio management analytics software used by American Century Investments’ fixed-income teams. The investment process remains unchanged. The Citigroup US Inflation-Linked Securities Index is not subject to the tax code diversification and other regulatory requirements limiting the type and amount of securities that the fund may own. The performance information presented does not include charges and deductions imposed by the insurance company separate account under the variable annuity or variable life insurance contracts. The inclusion of such charges could significantly lower performance. Please refer to the insurance company separate account prospectus for a discussion of the charges related to insurance contracts. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Class II shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 3 Growth of $10,000 Over Life of Class $10,000 investment made December 31, 2002 Total Annual Fund Operating Expenses Class I Class II 0.49% 0.74% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Class II shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 4 Portfolio Commentary Portfolio Managers: Bob Gahagan, Brian Howell, and Jim Platz Performance Summary VP Inflation Protection returned 5.12%* for the 12 months ended December 31, 2010. The portfolio’s benchmark, the Barclays Capital U.S. Treasury Inflation Protected Securities (TIPS) Index, returned 6.31% for the same time period. Portfolio returns reflect operating expenses, while benchmark returns do not. In general, yields on nominal Treasuries and TIPS declined between December 31, 2009, and December 31, 2010, and the overall Treasury yield curve steepened slightly. A preference for “safe-haven” investments helped bolster returns among Treasury securities, including TIPS, during the first half of the period, even as inflation remained constrained. The market’s economic outlook improved during the second half of the year, and riskier assets returned to favor. In this environment, Treasury yields increased and prices declined. At the same time, inflationary pressures began to emerge. Yet, the price gains Treasuries generated earlier in the year offset the impact of the Treasury-market selloff in late 2010, and returns remained positive for the 12-month period. The portfolio’s underperformance relative to the benchmark was primarily due to yield-curve positioning. Market Backdrop Strong demand for oil during the year drove prices higher, from $79 a barrel at the end of 2009 to $91 at the end of 2010.Other commodity prices also increased, as measured by the 9.03% one-year return of the S&P Goldman Sachs Commodities Index, a measure of price movements in the global commodities markets. Despite steady commodity price gains, the slow-growth economy helped keep overall inflation subdued on an annual basis, with an increase of only 1.5% for 2010 (as measured by the annual change in the Consumer Price Index, or CPI). While current inflation remained tame, expectations for higher long-term inflation surfaced, primarily due to the extraordinary amount of fiscal and monetary stimulus in the financial system. The 10-year Treasury breakeven rate (the yield difference between 10-year TIPS and nominal 10-year Treasuries) began the period at 2.41 percentage points, slipped to 1.84 percentage points at the end of June, and climbed to 2.28 percentage points at the end of December. The 10-year breakeven rate is a gauge of the market’s inflation expectations for the next 10 years. Portfolio Positioning Throughout the year, the portfolio was as fully invested in TIPS as allowed by IRS portfolio diversification regulations for insurance products (55% of the portfolio). The remainder of the portfolio included non-dollar inflation-linked bonds and investment-grade “spread”—corporate, mortgage and agency—securities. The corporate securities generally outperformed TIPS and contributed favorably to the portfolio’s relative performance, while mortgage, agency and non-dollar inflation-linked securities underperformed TIPS and thereby detracted from results relative to the all-TIPS benchmark. * All fund returns referenced in this commentary are for Class II shares. 5 The portfolio’s corporate securities contributed to positive performance in another way. In an effort to maintain maximum inflation protection without investing further in TIPS, the investment team used inflation “swaps” to synthetically create an inflation-linked “overlay” for the spread securities. Inflation swaps are fixed-maturity instruments, negotiated through a counterparty (investment bank), that return the rate of inflation (CPI). All swaps bear counterparty credit risk, but American Century Investments applies stringent controls and oversight with regard to counterparty credit risk. The portfolio’s synthetic inflation-linked position of spread securities and swaps outperformed during the year because the spread securities generated more positive return than negative from the swaps. The portfolio’s investment team continued to position the portfolio for a long-term flattening of the yield curve. This strategy generally helped performance until late in the period, when long-term rates increased, and the yield curve steepened. Nevertheless, the team believes this strategy should provide longer-term value, as maturity spreads tighten, either due to declining long-term yields or rising short-term yields. Outlook The investment team’s intermediate-term inflation outlook remains low due to weak global economic fundamentals in developed countries. Over the long term, fiscal and monetary stimulus eventually may result in higher inflation than what is currently priced into the U.S. Treasury market. The team believes the combination of TIPS, inflation swaps, global inflation-linked securities, and spread securities should enhance the portfolio’s yield and outperform TIPS over time. 6 Asset Allocation % of net assets as of 12/31/10 U.S. Treasury Securities and Equivalents 53.4% Sovereign Governments & Agencies 18.3% Corporate Bonds 11.1% U.S. Government Agency Securities and Equivalents 10.4% Commercial Mortgage-Backed Securities 2.9% Collateralized Mortgage Obligations 2.7% Municipal Securities 0.1% U.S. Government Agency Mortgage-Backed Securities —* Temporary Cash Investments 0.7% Other Assets and Liabilities 0.4% *Category is less than 0.05% of total net assets. Portfolio at a Glance As of 12/31/10 30-Day SEC Yield Class I 2.26% Class II 2.01% Weighted Average Life 9.4 years Average Duration (effective) 6.4 years 7 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from July 1, 2010 to December 31, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 7/1/10 Ending Account Value 12/31/10 Expenses Paid During Period* 7/1/10 - 12/31/10 Annualized Expense Ratio* Actual Class I 0.48% Class II 0.73% Hypothetical Class I 0.48% Class II 0.73% *Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 8 Schedule of Investments DECEMBER 31, 2010 Principal Amount Value U.S. Treasury Securities and Equivalents — 53.4% FIXED-RATE U.S. TREASURY SECURITIES AND EQUIVALENTS — 53.0% U.S. Treasury Inflation Indexed Bonds, 2.375%, 1/15/25(1) U.S. Treasury Inflation Indexed Bonds, 2.00%, 1/15/26(1) U.S. Treasury Inflation Indexed Bonds, 2.375%, 1/15/27(1) U.S. Treasury Inflation Indexed Bonds, 1.75%, 1/15/28(1) U.S. Treasury Inflation Indexed Bonds, 3.625%, 4/15/28(1) U.S. Treasury Inflation Indexed Bonds, 2.50%, 1/15/29(1) U.S. Treasury Inflation Indexed Bonds, 3.875%, 4/15/29(1) U.S. Treasury Inflation Indexed Bonds, 3.375%, 4/15/32(1) U.S. Treasury Inflation Indexed Bonds, 2.125%, 2/15/40(1) U.S. Treasury Inflation Indexed Notes, 3.375%, 1/15/12(1) U.S. Treasury Inflation Indexed Notes, 2.00%, 4/15/12(1) U.S. Treasury Inflation Indexed Notes, 3.00%, 7/15/12(1) U.S. Treasury Inflation Indexed Notes, 1.875%, 7/15/13(1) U.S. Treasury Inflation Indexed Notes, 2.00%, 1/15/14(1) U.S. Treasury Inflation Indexed Notes, 2.00%, 7/15/14(1) U.S. Treasury Inflation Indexed Notes, 1.625%, 1/15/15(1) U.S. Treasury Inflation Indexed Notes, 1.875%, 7/15/15(1) U.S. Treasury Inflation Indexed Notes, 2.00%, 1/15/16(1) U.S. Treasury Inflation Indexed Notes, 2.50%, 7/15/16(1) U.S. Treasury Inflation Indexed Notes, 2.375%, 1/15/17(1) U.S. Treasury Inflation Indexed Notes, 2.625%, 7/15/17(1) U.S. Treasury Inflation Indexed Notes, 1.625%, 1/15/18(1) U.S. Treasury Inflation Indexed Notes, 1.375%, 7/15/18(1) U.S. Treasury Inflation Indexed Notes, 2.125%, 1/15/19(1) U.S. Treasury Inflation Indexed Notes, 1.875%, 7/15/19(1) U.S. Treasury Inflation Indexed Notes, 1.375%, 1/15/20(1) U.S. Treasury Inflation Indexed Notes, 1.25%, 7/15/20(1) ZERO-COUPON U.S. TREASURY SECURITIES AND EQUIVALENTS — 0.4% AID (Israel), 4.70%, 5/1/15(1)(2) TOTAL U.S. TREASURY SECURITIES AND EQUIVALENTS (Cost $642,372,833) Sovereign Governments & Agencies — 18.3% CANADA — 1.9% Government of Canada Inflation Linked, 4.25%, 12/1/26 CAD FRANCE — 2.4% Government of France Inflation Linked, 2.25%, 7/25/20 EUR 9 Principal Amount Value GERMANY — 2.6% German Federal Republic Inflation Linked, 2.25%, 4/15/13 EUR KfW, 4.75%, 5/15/12(1) $ ITALY — 2.2% Republic of Italy, 3.125%, 1/26/15(1) Republic of Italy Inflation Linked, 2.35%, 9/15/19 EUR JAPAN — 2.0% Government of Japan CPI Linked Bond, 1.10%, 12/10/16 JPY NORWAY — 0.2% Government of Norway, 6.00%, 5/16/11 NOK UNITED KINGDOM — 7.0% Government of United Kingdom Inflation Linked, 2.50%, 8/16/13 GBP Government of United Kingdom Inflation Linked, 2.50%, 7/26/16 GBP Government of United Kingdom Inflation Linked, 1.25%, 11/22/17 GBP TOTAL SOVEREIGN GOVERNMENTS & AGENCIES (Cost $222,359,980) Corporate Bonds — 11.1% AEROSPACE & DEFENSE — 0.1% L-3 Communications Corp., 5.20%, 10/15/19(1) United Technologies Corp., 5.70%, 4/15/40(1) BEVERAGES — 0.5% Anheuser-Busch InBev Worldwide, Inc., 6.875%, 11/15/19(3) Anheuser-Busch InBev Worldwide, Inc., 5.375%, 1/15/20(1) Coca-Cola Co. (The), 3.625%, 3/15/14(1) Coca-Cola Co. (The), 3.15%, 11/15/20 Coca-Cola Refreshments USA, Inc., 4.25%, 3/1/15(1) BIOTECHNOLOGY — 0.1% Amgen, Inc., 5.85%, 6/1/17(1) CAPITAL MARKETS — 0.9% Bank of New York Mellon Corp. (The), 2.50%, 1/15/16(1) Credit Suisse (New York), 5.50%, 5/1/14(1) Credit Suisse (New York), 5.30%, 8/13/19(1) Credit Suisse AG, 5.40%, 1/14/20(1) Goldman Sachs Group, Inc. (The), 7.50%, 2/15/19(1) Goldman Sachs Group, Inc. (The), 5.375%, 3/15/20(1) Morgan Stanley, 4.20%, 11/20/14(1) Morgan Stanley, 7.30%, 5/13/19(1) CHEMICALS — 0.2% Dow Chemical Co. (The), 2.50%, 2/15/16(1) Dow Chemical Co. (The), 8.55%, 5/15/19(1) Dow Chemical Co. (The), 4.25%, 11/15/20(1) 10 Principal Amount Value COMMERCIAL BANKS — 1.2% International Bank for Reconstruction & Development, 7.625%, 1/19/23(1) National Australia Bank Ltd., 1.70%, 12/10/13(1)(3) PNC Bank N.A., 6.00%, 12/7/17(1) PNC Funding Corp., 3.625%, 2/8/15(1) COMMUNICATIONS EQUIPMENT — 0.1% Cisco Systems, Inc., 5.90%, 2/15/39(1) CONSUMER FINANCE — 0.3% General Electric Capital Corp., 3.75%, 11/14/14(1) General Electric Capital Corp., 6.00%, 8/7/19(1) General Electric Capital Corp., 4.375%, 9/16/20(1) SLM Corp., VRN, 3.29%, 1/3/11, resets monthly off the Consumer Price Index Year over Year plus 2.15% with no caps, Final Maturity 2/1/14(1) DIVERSIFIED FINANCIAL SERVICES — 0.5% Bank of America Corp., 6.50%, 8/1/16(1) Bank of America Corp., 5.875%, 1/5/21(1) Citigroup, Inc., 6.01%, 1/15/15(1) Citigroup, Inc., 4.59%, 12/15/15(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 1.0% AT&T, Inc., 6.70%, 11/15/13(1) AT&T, Inc., 5.10%, 9/15/14(1) AT&T, Inc., 6.55%, 2/15/39(1) Cellco Partnership/Verizon Wireless Capital LLC, 5.55%, 2/1/14(1) Cellco Partnership/Verizon Wireless Capital LLC, 8.50%, 11/15/18(1) Deutsche Telekom International Finance BV, 5.25%, 7/22/13(1) Deutsche Telekom International Finance BV, 6.75%, 8/20/18(1) Telecom Italia Capital SA, 6.18%, 6/18/14(1) Verizon Communications, Inc., 6.10%, 4/15/18(1) ELECTRIC UTILITIES — 0.2% Duke Energy Ohio, Inc., 2.10%, 6/15/13(1) Exelon Generation Co. LLC, 4.00%, 10/1/20(1) FirstEnergy Solutions Corp., 6.05%, 8/15/21(1) FOOD & STAPLES RETAILING — 0.4% CVS Caremark Corp., 6.60%, 3/15/19(1) Wal-Mart Stores, Inc., 2.875%, 4/1/15(1) Wal-Mart Stores, Inc., 3.625%, 7/8/20(1) Wal-Mart Stores, Inc., 3.25%, 10/25/20(1) FOOD PRODUCTS — 0.3% Kraft Foods, Inc., 5.375%, 2/10/20(1) Kraft Foods, Inc., 6.50%, 2/9/40(1) Mead Johnson Nutrition Co., 5.90%, 11/1/39(1) HEALTH CARE EQUIPMENT & SUPPLIES — 0.3% Baxter International, Inc., 5.90%, 9/1/16(1) Medtronic, Inc., 3.00%, 3/15/15(1) St. Jude Medical, Inc., 2.50%, 1/15/16(1) Stryker Corp., 3.00%, 1/15/15(1) 11 Principal Amount Value HEALTH CARE PROVIDERS & SERVICES — 0.1% Medco Health Solutions, Inc., 4.125%, 9/15/20(1) HOTELS, RESTAURANTS & LEISURE — 0.1% Yum! Brands, Inc., 5.30%, 9/15/19(1) INDUSTRIAL CONGLOMERATES — 0.2% General Electric Co., 5.00%, 2/1/13(1) General Electric Co., 5.25%, 12/6/17(1) INSURANCE — 0.1% Prudential Financial, Inc., VRN, 3.14%, 1/3/11, resets monthly off the Consumer Price Index Year over Year plus 2.00% with no caps, Final Maturity 11/2/20(1) Prudential Financial, Inc., 2.75%, 1/14/13(1) INTERNET SOFTWARE & SERVICES — 0.1% eBay, Inc., 3.25%, 10/15/20(1) IT SERVICES — 0.1% International Business Machines Corp., 2.00%, 1/5/16(1) MACHINERY — 0.1% Deere & Co., 5.375%, 10/16/29(1) MEDIA — 1.0% CBS Corp., 5.75%, 4/15/20(1) Comcast Corp., 5.90%, 3/15/16(1) Comcast Corp., 5.15%, 3/1/20(1) DirecTV Holdings LLC, 3.55%, 3/15/15(1) DirecTV Holdings LLC/DirecTV Financing Co., Inc., 4.75%, 10/1/14(1) NBC Universal, Inc., 5.15%, 4/30/20(1)(3) NBC Universal, Inc., 4.375%, 4/1/21(3) News America, Inc., 6.90%, 8/15/39(1) Time Warner Cable, Inc., 5.40%, 7/2/12(1) Time Warner Cable, Inc., 8.25%, 2/14/14(1) Time Warner Cable, Inc., 6.75%, 7/1/18(1) Time Warner, Inc., 4.875%, 3/15/20(1) METALS & MINING — 0.2% Anglo American Capital plc, 4.45%, 9/27/20(1)(3) Newmont Mining Corp., 6.25%, 10/1/39(1) MULTI-UTILITIES — 0.6% Dominion Resources, Inc., 6.40%, 6/15/18(1) Pacific Gas & Electric Co., 6.25%, 12/1/13(1) Pacific Gas & Electric Co., 5.80%, 3/1/37(1) PG&E Corp., 5.75%, 4/1/14(1) Sempra Energy, 6.50%, 6/1/16(1) OFFICE ELECTRONICS — 0.1% Xerox Corp., 6.35%, 5/15/18(1) OIL, GAS & CONSUMABLE FUELS — 1.5% Apache Corp., 5.25%, 2/1/42(1) Chevron Corp., 3.95%, 3/3/14 ConocoPhillips, 4.75%, 2/1/14(1) Enterprise Products Operating LLC, 4.60%, 8/1/12(1) Enterprise Products Operating LLC, 3.70%, 6/1/15(1) Enterprise Products Operating LLC, 6.45%, 9/1/40(1) EOG Resources, Inc., 2.50%, 2/1/16(1) Kinder Morgan Energy Partners LP, 5.30%, 9/15/20(1) 12 Principal Amount Value Nexen, Inc., 6.20%, 7/30/19(1) Occidental Petroleum Corp., 2.50%, 2/1/16(1) Shell International Finance BV, 4.30%, 9/22/19(1) Talisman Energy, Inc., 7.75%, 6/1/19(1) Williams Partners LP, 5.25%, 3/15/20(1) Williams Partners LP, 4.125%, 11/15/20(1) PAPER & FOREST PRODUCTS — 0.1% International Paper Co., 9.375%, 5/15/19(1) International Paper Co., 7.30%, 11/15/39(1) PHARMACEUTICALS — 0.2% Abbott Laboratories, 5.30%, 5/27/40(1) Pfizer, Inc., 7.20%, 3/15/39(1) Roche Holdings, Inc., 6.00%, 3/1/19(1)(3) ROAD & RAIL — 0.1% Union Pacific Corp., 7.875%, 1/15/19(1) SOFTWARE — 0.3% Adobe Systems, Inc., 3.25%, 2/1/15(1) Oracle Corp., 5.75%, 4/15/18(1) SPECIALTY RETAIL — 0.1% Lowe’s Cos., Inc., 2.125%, 4/15/16(1) WIRELESS TELECOMMUNICATION SERVICES(4) America Movil SAB de CV, 5.00%, 3/30/20(1) TOTAL CORPORATE BONDS (Cost $136,187,870) U.S. Government Agency Securities and Equivalents — 10.4% FIXED-RATE U.S. GOVERNMENT AGENCY SECURITIES — 8.3% FAMCA, 5.50%, 7/15/11(1)(3) FAMCA, 5.40%, 10/14/11(1) FAMCA, 6.71%, 7/28/14(1) FFCB, 4.875%, 12/16/15(1) FFCB, 4.875%, 1/17/17(1) FHLB, 4.875%, 5/17/17(1) FHLMC, 1.75%, 9/10/15 FHLMC, 5.00%, 2/16/17(1) FHLMC, 4.875%, 6/13/18(1) FNMA, 3.00%, 9/16/14(1) FNMA, 6.625%, 11/15/30(1) GOVERNMENT-BACKED CORPORATE BONDS(5) — 2.1% Ally Financial, Inc., 1.75%, 10/30/12(1) Citigroup Funding, Inc., 1.875%, 10/22/12 TOTAL U.S. GOVERNMENT AGENCY SECURITIES AND EQUIVALENTS (Cost $132,726,422) Commercial Mortgage-Backed Securities(6) — 2.9% Credit Suisse Mortgage Capital Certificates, Series 2007 TF2A, Class A1, VRN, 0.44%, 1/18/11, resets monthly off the 1-month LIBOR plus 0.18% with no caps, Final Maturity 4/15/22(1)(3) Greenwich Capital Commercial Funding Corp., Series 2005 GG3, Class A4, VRN, 4.80%, 1/3/11(1) GS Mortgage Securities Corp. II, Series 2004 GG2, Class A6 SEQ, VRN, 5.40%, 1/3/11(1) GS Mortgage Securities Corp. II, Series 2005 GG4, Class A4A SEQ, 4.75%, 7/10/39(1) 13 Principal Amount Value LB-UBS Commercial Mortgage Trust, Series 2004 C1, Class A4 SEQ, 4.57%, 1/15/31(1) LB-UBS Commercial Mortgage Trust, Series 2005 C2, Class A2 SEQ, 4.82%, 4/15/30(1) LB-UBS Commercial Mortgage Trust, Series 2005 C3, Class A3 SEQ, 4.65%, 7/15/30(1) LB-UBS Commercial Mortgage Trust, Series 2005 C5, Class AM, VRN, 5.02%, 1/11/11(1) Lehman Brothers Floating Rate Commercial Mortgage Trust, Series 2007 LLFA, Class A1, VRN, 0.56%, 1/18/11, resets monthly off the 1-month LIBOR plus 0.30% with no caps, Final Maturity 6/15/22(1)(3) Wachovia Bank Commercial Mortgage Trust, Series 2003 C3, Class A2 SEQ, 4.87%, 2/15/35(1) Wachovia Bank Commercial Mortgage Trust, Series 2005 C20, Class A6A, VRN, 5.11%, 1/3/11(1) Wachovia Bank Commercial Mortgage Trust, Series 2006 C23, Class A4, VRN, 5.42%, 1/3/11(1) TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $37,497,723) Collateralized Mortgage Obligations(6) — 2.7% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS — 2.5% ABN Amro Mortgage Corp., Series 2003-4, Class A4, 5.50%, 3/25/33 ABN Amro Mortgage Corp., Series 2003-6, Class 1A4, 5.50%, 5/25/33 Banc of America Mortgage Securities, Inc., Series 2004-4, Class 2A1 SEQ, 5.50%, 5/25/34(1) Banc of America Mortgage Securities, Inc., Series 2004-7, Class 7A1, 5.00%, 8/25/19(1) Cendant Mortgage Corp., Series 2003-6, Class A3, 5.25%, 7/25/33(1) Countrywide Home Loan Mortgage Pass-Through Trust, Series 2003 J13, Class 1A1 SEQ, 5.25%, 1/25/34(1) Countrywide Home Loan Mortgage Pass-Through Trust, Series 2003-35, Class 1A3 SEQ, 5.00%, 9/25/18(1) Countrywide Home Loan Mortgage Pass-Through Trust, Series 2004-5, Class 2A4, 5.50%, 5/25/34 First Horizon Mortgage Pass Through Trust, Series 2004-2, Class 1A2 SEQ, 5.50%, 5/25/34(1) MASTR Asset Securitization Trust, Series 2003-10, Class 3A1, 5.50%, 11/25/33(1) Wamu Mortgage Pass-Through Certificates, Series 2003 S11, Class 3A5, 5.95%, 11/25/33(1) Wells Fargo Mortgage-Backed Securities Trust, Series 2003-17, Class 1A14, 5.25%, 1/25/34(1) Wells Fargo Mortgage-Backed Securities Trust, Series 2004-1, Class A10, 5.50%, 2/25/34(1) Wells Fargo Mortgage-Backed Securities Trust, Series 2007-3, Class 3A1, 5.50%, 4/25/37 U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS — 0.2% FHLMC, Series 2508, Class UL SEQ, 5.00%, 12/15/16(1) GNMA, Series 2005-24, Class UB SEQ, 5.00%, 1/20/31(1) NCUA Guaranteed Notes, Series 2010 C1, Class A2 SEQ, 2.90%, 10/29/20 TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $35,128,955) 14 Principal Amount Value Municipal Securities — 0.1% Bay Area Toll Auth. Toll Bridge Rev., Series 2010 S1, (Building Bonds), 6.92%, 4/1/40(1) Los Angeles Department of Water & Power Rev., (Building Bonds), 5.72%, 7/1/39(1) Texas GO, (Building Bonds), 5.52%, 4/1/39(1) TOTAL MUNICIPAL SECURITIES (Cost $1,544,045) U.S. Government Agency Mortgage-Backed Securities(4)(6) GNMA, 6.00%, 6/20/17(1) GNMA, 6.00%, 7/20/17(1) TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $140,753) Principal Amount/ Shares Value Temporary Cash Investments — 0.7% BNP Paribas Finance, Inc., 0.10%, 1/3/11(7) JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares(1) TOTAL TEMPORARY CASH INVESTMENTS (Cost $9,374,943) TOTAL INVESTMENT SECURITIES — 99.6% (Cost $1,217,333,524) OTHER ASSETS AND LIABILITIES — 0.4% TOTAL NET ASSETS — 100.0% Forward Foreign Currency Exchange Contracts Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) CAD for EUR Westpac Banking Corp. 1/28/11 $ 1,183,271 $ (19,183 ) 20,062,545 CAD for USD UBS AG 1/28/11 ) 66,620,280 EUR for USD Barclays Bank plc 1/28/11 57,662,891 GBP for USD HSBC Bank plc 1/28/11 2,062,017,922 JPY for USD Westpac Banking Corp. 1/28/11 ) (Value on Settlement Date $229,709,690) Contracts to Buy Counterparty Settlement Date Value Unrealized Gain (Loss) 879,159 EUR for CAD Westpac Banking Corp. 1/28/11 (Value on Settlement Date $1,164,088) 15 Swap Agreements Notional Amount Description of Agreement Premiums Paid (Received) Value TOTAL RETURN Pay a fixed rate equal to 1.13 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Barclays Bank plc. Expires January 2012. — $ (568,035) Pay a fixed rate equal to 1.14 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Barclays Bank plc. Expires March 2012. — Pay a fixed rate equal to 0.16 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Bank of America N.A. Expires July 2013. — Pay a fixed rate equal to 1.21 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Barclays Bank plc. Expires June 2014. — Pay a fixed rate equal to 0.12 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Bank of America N.A. Expires January 2015. — Pay a fixed rate equal to 1.31 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Barclays Bank plc. Expires April 2017. — Pay a fixed rate equal to 0.21 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Bank of America N.A. Expires April 2018. — Pay a fixed rate equal to 1.31 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Barclays Bank plc. Expires April 2018. — Pay a fixed rate equal to 0.30 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Bank of America N.A. Expires December 2019. — Pay a fixed rate equal to 0.37 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Bank of America N.A. Expires April 2022. — (55,037) Pay a fixed rate equal to 1.77 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Barclays Bank plc. Expires December 2027. — — 16 Notes to Schedule of Investments AID Agency for International Development CAD Canadian Dollar CPI Consumer Price Index Equivalent Security whose principal payments are secured by US Treasuries or backed by the full faith and credit of the United States EUR Euro FAMCA Federal Agricultural Mortgage Corporation FFCB Federal Farm Credit Bank FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GBP British Pound GNMA Government National Mortgage Association GO General Obligation JPY Japanese Yen LB-UBS Lehman Brothers, Inc. — UBS AG LIBOR London Interbank Offered Rate MASTR Mortgage Asset Securitization Transactions, Inc. NCUA National Credit Union Administration NOK Norwegian Krone NSA Not Seasonally Adjusted resets The frequency with which a security’s coupon changes, based on current market conditions or an underlying index. The more frequently a security resets, the less risk the investor is taking that the coupon will vary significantly from current market rates. SEQ Sequential Payer USD United States Dollar VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. Security, or a portion thereof, has been segregated for swap agreements. At the period end, the aggregate value of securities pledged was $13,861,000. The rate indicated is the yield to maturity at purchase. These securities are issued at a substantial discount from their value at maturity. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $17,565,496, which represented 1.4% of total net assets. Category is less than 0.05% of total net assets. The debt is guaranteed under the Federal Deposit Insurance Corporation’s (FDIC) Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States. The expiration date of the FDIC’s guarantee is the earlier of the maturity date of the debt or December 31, 2012. Final maturity date indicated, unless otherwise noted. The rate indicated is the yield to maturity at purchase. See Notes to Financial Statements. 17 Statement of Assets and Liabilities DECEMBER 31, 2010 Assets Investment securities, at value (cost of $1,217,333,524) Foreign currency holdings, at value (cost of $1,093,608) Receivable for capital shares sold Unrealized gain on forward foreign currency exchange contracts Interest receivable Liabilities Payable for capital shares redeemed Unrealized loss on forward foreign currency exchange contracts Accrued management fees Distribution fees payable Swap agreements, at value Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Undistributed net realized gain Net unrealized appreciation Net assets Shares outstanding Net asset value per share Class I, $0.01 Par Value Class II, $0.01 Par Value See Notes to Financial Statements. 18 Statement of Operations YEAR ENDED DECEMBER 31, 2010 Investment Income (Loss) Income: Interest Expenses: Management fees Distribution fees — Class II Directors’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Swap agreement transactions ) Foreign currency transactions Change in net unrealized appreciation (depreciation) on: Investments Swap agreements ) Translation of assets and liabilities in foreign currencies Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 19 Statement of Changes in Net Assets YEARS ENDED DECEMBER 31, 2, 2009 Increase (Decrease) in Net Assets Operations Net investment income (loss) Net realized gain (loss) ) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Class I ) ) Class II ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 20 Notes to Financial Statements DECEMBER 31, 2010 1. Organization American Century Variable Portfolios II, Inc. (the corporation) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company and is organized as a Maryland corporation. VP Inflation Protection Fund (the fund) is the sole fund issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to pursue long-term total return using a strategy that seeks to protect against U.S. inflation. The fund pursues its investment objective by investing substantially all of its assets in investment-grade debt securities. The fund normally invests over 50% of its assets in inflation-adjusted debt securities that are designed to protect the future purchasing power of the money invested in them. The fund is authorized to issue Class I and Class II. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Swap agreements are valued at an evaluated price as provided by independent pricing services or investment dealers. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. 21 Investment Income — Interest income is recorded on the accrual basis and includes paydown gain (loss) and accretion of discounts and amortization of premiums. Inflation adjustments related to inflation-linked debt securities are reflected as interest income. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and net unrealized appreciation (depreciation) on investments, respectively. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2007. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income are declared and paid quarterly. Prior toMay 3, 2010, distributions from net investment income were declared daily and paid monthly. Distributions from net realized gains, if any, are generally declared and paid annually. The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of paydown losses, interest on swap agreements, certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. 22 Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.1625% to 0.2800%. The rates for the Complex Fee range from 0.2500% to 0.3100%. The effective annual management fee for each class for the year ended December 31, 2010 was 0.48%. Distribution Fees — The Board of Directors has adopted the Master Distribution Plan (the plan) for Class II, pursuant to Rule 12b-1 of the 1940 Act. The plan provides that Class II will pay American Century Investment Services, Inc. (ACIS) an annual distribution fee equal to 0.25%. The fee is computed and accrued daily based on the Class II daily net assets and paid monthly in arrears. The distribution fee provides compensation for expenses incurred in connection with distributing shares of Class II including, but not limited to, payments to brokers, dealers, and financial institutions that have entered into sales agreements with respect to shares of the fund. Fees incurred under the plan during the year ended December 31, 2010, are detailed in the Statement of Operations. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporation’s transfer agent, American Century Services, LLC. The fund is eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The fund has a mutual funds services agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) is a custodian of the fund. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 4. Investment Transactions Purchases of investment securities, excluding short-term investments, for the year ended December 31, 2010, totaled $618,929,723, of which $452,255,769 represented U.S. Treasury and Agency obligations. Sales of investment securities, excluding short-term investments, for the year ended December 31, 2010, totaled $521,778,556, of which $425,232,756 represented U.S. Treasury and Agency obligations. 23 As of December 31, 2010, the composition of unrealized appreciation and depreciation of investment securities based on the aggregate cost of investments for federal income tax purposes was as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 5. Capital Share Transactions Transactions in shares of the fund were as follows: Year ended December 31, 2010 Year ended December 31, 2009 Shares Amount Shares Amount Class I/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Class II/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. 24 The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities U.S. Treasury Securities and Equivalents — — Sovereign Governments & Agencies — — Corporate Bonds — — U.S. Government Agency Securities and Equivalents — — Commercial Mortgage-Backed Securities — — Collateralized Mortgage Obligations — — Municipal Securities — — U.S. Government Agency Mortgage-Backed Securities — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Forward Foreign Currency Exchange Contracts — — Swap Agreements — ) — Total Unrealized Gain (Loss) on Other Financial Instruments — ) — 7. Derivative Instruments Credit Risk — The fund is subject to credit risk in the normal course of pursuing its investment objectives. The value of a bond generally declines as the credit quality of its issuer declines. Credit default swap agreements enable a fund to buy/sell protection against a credit event of a specific issuer or index. A fund may attempt to enhance returns by selling protection or attempt to mitigate credit risk by buying protection. The buyer/seller of credit protection against a security or basket of securities may pay/receive an up-front or periodic payment to compensate for/against potential default events. A fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Changes in value, including the periodic amounts of interest to be paid or received on swap agreements, are recorded as unrealized appreciation (depreciation) on swap agreements. Realized gain or loss is recorded upon receipt or payment of a periodic settlement or termination of swap agreements. Net realized and unrealized gains or losses occurring during the holding period of swap agreements are a component of net realized gain (loss) on swap agreement transactions and change in net unrealized appreciation (depreciation) on swap agreements, respectively. The risks of entering into swap agreements include the possible lack of liquidity, failure of the counterparty to meet its obligations, and that there may be unfavorable changes in the underlying investments or instruments. The fund participated in one credit risk derivative instrument to buy protection during the period. Foreign Currency Risk — The fund is subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a fund’s exposure to foreign currency exchange rate fluctuations, or to shift exposure to the fluctuations in the value of foreign currencies from one foreign currency to another foreign currency. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily using prevailing exchange rates. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The foreign currency risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. 25 Other Contracts — A fund may enter into total return swap agreements in order to attempt to obtain or preserve a particular return or spread at a lower cost than obtaining a return or spread through purchases and/or sales of instruments in other markets or gain exposure to certain markets in the most economical way possible. A fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Changes in value, including the periodic amounts of interest to be paid or received on swap agreements, are recorded as unrealized appreciation (depreciation) on swap agreements. Realized gain or loss is recorded upon receipt or payment of a periodic settlement or termination of swap agreements. Net realized and unrealized gains or losses occurring during the holding period of swap agreements are a component of net realized gain (loss) on swap agreement transactions and change in net unrealized appreciation (depreciation) on swap agreements, respectively. The risks of entering into swap agreements include the possible lack of liquidity, failure of the counterparty to meet its obligations, and that there may be unfavorable changes in the underlying investments or instruments. The other contracts derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. Value of Derivative Instruments as of December 31, 2010 Asset Derivatives Liability Derivatives Type of Risk Exposure Location on Statement of Assets and Liabilities Value Location on Statement of Assets and Liabilities Value Foreign Currency Risk Unrealized gain on forward foreign currency exchange contracts Unrealized loss on forward foreign currency exchange contracts Other Contracts Swap agreements — Swap agreements Effect of Derivative Instruments on the Statement of Operations for the Year Ended December 31, 2010 Net Realized Gain (Loss) Change in Net Unrealized Appreciation (Depreciation) Type of Risk Exposure Location on Statement of Operations Value Location on Statement of Operations Value Credit Risk Net realized gain (loss) on swap agreement transactions ) Change in net unrealized appreciation (depreciation) swap agreement ) Foreign Currency Risk Net realized gain (loss) on foreign currency transactions Change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies Other Contracts Net realized gain (loss) on swap agreement transactions ) Change in net unrealized appreciation (depreciation) swap agreement ) ) 26 8. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social, and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. 9. Corporate Event As part of a long-standing estate and business succession plan established by James E. Stowers, Jr., the founder of American Century Investments, ACC Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than- 25% voting interest in ACC, the parent corporation of the fund’s advisor. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee was considered a change of control of ACC and therefore also a change of control of the fund’s advisor even though there has been no change to its management and none is anticipated. The change of control resulted in the assignment of the fund’s investment advisory agreement. As required by the 1940 Act, the assignment automatically terminated such agreement, making the approval of a new agreement necessary. On February 18, 2010, the Board of Directors approved an interim investment advisory agreement under which the fund was managed until a new agreement was approved. The new agreement for the fund was approved by the Board of Directors on April 1, 2010, and by shareholders at a Special Meeting of Shareholders on June 16, 2010. It went into effect on July 16, 2010. The new agreement, which is substantially identical to the terminated agreement (with the exception of different effective and termination dates), did not result in changes in the management of American Century Investments, the fund, its investment objectives, fees or services provided. 27 Financial Highlights Class I For a Share Outstanding Throughout the Years Ended December 31 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) ) ) Total From Investment Operations ) Distributions From Net Investment Income ) From Return of Capital — — ) — — Total Distributions ) Net Asset Value, End of Period Total Return(2) % % )% % % Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets % Ratio of Net Investment Income (Loss) to Average Net Assets % Portfolio Turnover Rate 44
